Title: To John Adams from William Lee, 30 March 1780
From: Lee, William
To: Adams, John


     
      Dear Sir
      Bruxelles March the 30th. 1780
     
     I have had the Honor of Receiving yours of the 21st. instant. The Name of the person you wish to know is, the Duke of Brunswick, Brother to Prince Ferdinand, Field Marischall and Commander in cheif of the Dutch Land Forces. He is not liked by his Family as they conceive, he is too much attach’d to the House of Austria.
     The Quintuple Alliance that you mention, I conceive is only the conjecture of some Politicians, for there is not in Fact, any solid appearance of the D-tch resenting like Men, or an independent Nation, the cruel Injuries and insults, (that wou’d be intolerable to any other People) which they have received from the English. The Prince of Orange the better to deceive, and perhaps reflecting on the fate of DeWit, pretended to resent highly the insult offer’d to his Flag, but you will agree with me that it must be only a pretence, when you know that Admiral Byland is to be Honorably acquitted, and in consequence it is expected, that the best Capt. in the Dutch Navy will resign.
     I hope you did not construe my last into any design of drawing from you any of the secrets of your mission, for beleive me I have no such curiosity being quite satisfied with that information respecting it, which the World is, and has been a long time in possession of; and besides, I know too well how extremely necessary circumspection and secresy are to procure success to a Negotiation.
     Diffidence and distrust of an Enemy is always warrantable, but particularly so, when one has had repeated experience of their Duplicity and treachery the fatal experience of the Dutch in the Negotiations at Geertruydenberg, as well as many other Examples, teach us, that distrust and resentment, shou’d not be carried to unreasonable lengths.
     A great and good Man has wisely observ’d that the best time to make Peace is, when your Enemy wishes for it, and I hope the affairs of Ireland with vigorous and well directed operations on our part this Campaign will reduce our Enemies to wish for Peace in earnest before this year ends; altho’ they seem to be getting the better of the opposition at home, which it appears they are determin’d to do, either by fraud or violence, as the papers will tell you how narrowly the Life of Ld. Shelburne has escaped one of the Scotch Assassins.
     With infinite pleasure I shall communicate to you what informa­tion I may receive in my retirement, of the nature you require, but I apprehend that a few hundred pounds Sterling p. An: properly applied might procure you such intelligence as would be worth Millions to America; for in our Enemies quarters, every thing goes by Purchase and Sale, therefore it was high time for us to have done with them.
     We have no intelligence of the arrival of Mr. Laurens, tho’ there are Letters which mention his being embarked.
     The Spaniards will do well to keep a watchful Eye, on the Buccaneering Expedition now preparing in England, against their Possessions in South America.
     I have the Honor to be with very great respect and esteem Dear Sir Your most Obedt. Hble Servt.
     
      W: Lee
     
     
      P.S. I shall always thank you for any American News.
     
    